Citation Nr: 9913754	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-30 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability (residuals of a coccygeal fracture with fused 
sacral coccygeal joint, a herniated nucleus pulposus at L4-5, 
spur formation, and lumbar strain with left sided 
radiculopathy), currently evaluated as 40 percent disabling.

2.  Entitlement to an effective date earlier than June 9, 
1993 for a 40 percent rating for a low back disability.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1987.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Roanoke Regional Office (RO).  By April 1995 
rating decision, the RO increased the rating of the veteran's 
low back disability to 40 percent, effective June 9, 1993.  
He disagreed with the 40 percent rating, as well as the 
effective date assigned by the RO.  Thereafter, by June 1996 
determination, the RO denied a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  In November 1998, the veteran testified at a 
Board hearing in Washington, D.C.

It is also noted that by May 1998 rating decision, the RO 
denied an evaluation in excess of 10 percent for PTSD.  The 
veteran disagreed with that determination and a Statement of 
the Case was issued in August 1998.  Although VA Form 9 is 
not of record, in March 1999, the RO sent to the Board by 
facsimile a February 1999 statement from the veteran's 
representative with an attached psychiatric evaluation 
report.  In the statement to the RO, it was indicated that 
"[i]f this [evaluation report] is insufficient for an 
increase we request an SOC be issued so [the veteran] can 
continue his appeal by submitting his substantive appeal."  
The representative further indicated that the veteran "does 
not wish that his file be returned from [the Board] to act on 
this evidence."  

Under applicable regulations, a substantive appeal consists 
of a properly completed VA Form 9, or "correspondence 
containing the necessary information."  38 C.F.R. § 20.202 
(1998).  The substantive appeal should identify the issues 
appealed and set out specific arguments relating to errors of 
fact or law made by the RO; the Board must construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal.  Id.  With these 
considerations in mind, it is clear from the March 1999 
communication that the veteran wishes to pursue his appeal as 
to the issue of entitlement to an evaluation in excess of 10 
percent for PTSD.  Thus, the Board construes the March 1999 
communication as a substantive appeal as to the issue of 
entitlement to an evaluation in excess of 10 percent for PTSD 
and finds that it has jurisdiction over that issue.

Although the claims for increased ratings for PTSD and a low 
back disability are in appellate status, the Board believes 
that additional action by the RO is necessary on these 
matters.  As such, appellate consideration thereof is held in 
abeyance pending completion of the development requested in 
the Remand below.  In this connection, the Board finds that 
the claims for increased ratings for PTSD and a low back 
disability are not inextricably intertwined with the claim 
for a total disability rating based on individual 
unemployability due to service-connected disabilities as, in 
this case, these issues do not affect the merits and outcome 
of that claim.  See Parker v. Brown, 7 Vet. App. 116 (1994).  
Thus, the Board will proceed with adjudication of the latter 
issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims for an earlier effective 
date for a 40 percent rating for a low back disability and a 
total disability rating based on individual unemployability 
due to service-connected disabilities has been obtained by 
the RO.



2.  By June 4, 1993 rating decision, the RO increased to 10 
percent the rating of the veteran's low back disability, and 
he was so notified by September 1993 letter, but he did not 
initiate an appeal within the one-year time period; thus, the 
June 1993 rating decision is final.  

3.  The veteran's next claim for an increased rating for a 
low back disability was received at the RO on January 27, 
1995.

4.  Service connection is in effect for following 
disabilities:  a low back disability (rated 40 percent); 
tension headaches (rated 30 percent); dyshidrotic eczema of 
the hands and tinea versicolor (rated 10 percent); gastritis 
(rated 10 percent); PTSD (rated 10 percent); maxillary 
sinusitis, residuals of a left ankle sprain and distal tibial 
chip fracture, left heel calcaneal spur, bilateral hearing 
loss, status post excision of lipoma of T10-12 area, and 
hemorrhoids (all rated zero percent); the veteran's combined 
disability rating is 70 percent.

5.  His service-connected disabilities preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 9, 
1993 for a 40 percent evaluation for a low back disability 
(residuals of a coccygeal fracture with fused sacral 
coccygeal joint with herniated nucleus pulposus at L4-5, spur 
formation, and lumbar strain with left sided radiculopathy), 
are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 
C.F.R. § 3.400 (1998).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran.  It has been determined that 
his claims for an earlier effective date for a 40 percent 
rating for a low back disability and a total disability 
rating based on individual unemployability are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a); King v. Brown, 5 
Vet. App. 19 (1993); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board is also satisfied that all relevant facts have been 
adequately developed to the extent possible and that the VA 
has met its duty to assist, as set forth in 38 U.S.C.A. § 
5107(a).  

Effective date earlier than June 9, 1993 for a 40 percent 
rating for low back disability.

A review of the record shows that by November 1987 rating 
decision, the RO granted service connection for residuals of 
a coccygeal fracture with fused sacrococcygeal joint with 
slight degenerative changes at L5 with spur formation and 
lumbosacral strain, and assigned a noncompensable rating 
thereto, effective June 1, 1987, the day following the 
veteran's separation from service.  He perfected an appeal 
with the RO's decision to assign a noncompensable rating and 
by April 1989 decision, the Board denied a compensable rating 
for the low back disability.

On March 10, 1993, the veteran filed a claim for increased 
rating for his low back disability.  He indicated therein 
that he had been receiving treatment for the past year at the 
Hunter Holmes McGuire VA Medical Center (MC) in Richmond.  

In support of the veteran's claim, the RO obtained VA 
outpatient treatment records from that facility for the 
period from January 1992 to May 1993 showing that in January 
20, 1993, the veteran sustained an exacerbation of his low 
back disability at work.  He thereafter sought treatment for 
low back complaints on three occasions in January 1993, twice 
in February 1993, and once in March 1993.  EMG and nerve 
conduction studies in February 1993 were normal, with no 
evidence of lumbar radiculopathy.  In April 1993, the 
examiner noted that in his opinion the veteran exacerbated 
his chronic low back condition in January 1993, but had no 
further disability.  The most recent VA clinical record, 
dated May 4, 1993, contains a notation by the examiner 
indicating that the veteran was well known in the orthopedic 
clinic from previous visits.  The examiner described the 
veteran's attitude as hostile and indicated that the veteran 
had instituted a congressional inquiry into his treatment at 
the VAMC.  As such, the examiner recommended that the veteran 
seek another opinion outside the VA system as he had a job 
and medical insurance.  

By June 4, 1993 rating decision, the RO increased to 10 
percent the rating for the veteran's low back disability (now 
characterized as residuals of a coccygeal fracture with fused 
sacral coccygeal joint with herniated nucleus pulposus at L4-
5, spur formation and lumbar strain).  The effective date of 
the 10 percent rating was July 23, 1992, the date the RO 
determined that the veteran's disability had increased in 
severity.  The veteran was notified of the RO's determination 
by September 1993 letter, but he did not initiate an appeal 
within the applicable time period.  Thus, the June 1993 
rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991; 
38 C.F.R. § 20.1103 (1993).

Chronologically, the next pertinent communication of record 
is a letter from the veteran's private physician, received at 
the RO on January 27, 1995, which indicated that he had 
treated the veteran since June 9, 1993 for a low back 
disability.  The physician noted, by way of history, that the 
veteran had injured his low back in January 1993 while moving 
a computer.  He indicated that when he examined the veteran 
on June 9, 1993, the diagnosis was L4-5 disc herniation.  The 
physician indicated that due to continued symptoms, in 
October 1994, the veteran underwent a laminectomy excision of 
the at L4-5.  Clinical records from the private physician 
show that the veteran was first seen on June 9, 1993 for low 
back pain.  At that time, he reported that he had injured his 
low back on January 20, 1993 and had been treated thereafter 
at the VAMC.  He indicated, however, that he had decided to 
change physicians and seek treatment from the private 
physician instead of VA.  

By April 1995 rating decision, the RO granted a 40 percent 
rating for the veteran's low back disability, effective June 
9, 1993.  A temporary total convalescent rating (pursuant to 
38 C.F.R. § 4.30) was assigned from October 14, 1994, and the 
40 percent rating was continued on January 1, 1995.  

The veteran disagreed with the effective date determination, 
arguing that the proper effective date for his 40 percent 
rating was January 1993.  He indicated that "I was treated 
by McGuire [VAMC] in Richmond, VA for six months prior to 
obtaining the civilian doctor."  

Under applicable criteria, unless otherwise provided, the 
effective date of an award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (1998).  The effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if claim is received within one year 
from such date; otherwise, date of receipt of claim.  38 
C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151 
(1998).  The term "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement (or evidencing a belief of entitlement) to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant.  Such informal 
claim must identify the benefit sought.  A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  38 C.F.R. § 3.155 (1998).

Under 38 C.F.R. § 3.157 (1998), once a formal claim for 
compensation has been allowed, the date of a report of VA 
outpatient or hospital examination will be accepted as the 
date of an informal claim if such record pertains to a 
disability for which service connection has been established.  
With respect to evidence from a private physician or layman, 
the date of receipt of such evidence will be accepted as the 
date of an informal claim when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  Id.; see also Hazen v. Gober, 
10 Vet. App. 511, 520 (1997).

Applying the above criteria to the facts in the instant case, 
the Board finds that an effective date earlier than June 9, 
1993 for a 40 percent rating for a low back disability is not 
warranted.  

As noted, the record establishes that by June 4, 1993 rating 
decision, the RO denied an evaluation in excess of 10 percent 
for the veteran's low back disability.  The veteran was 
notified of the RO's determination by September 1993 letter, 
but he did not initiate an appeal within the applicable time 
period.  Thus, the June 1993 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1993).  
Accordingly, there is no legal basis for an effective date 
earlier than June 4, 1993 for a 40 percent rating for a low 
back disability, absent a showing of clear and unmistakable 
error in that rating decision.  Such a claim has not been 
raised in this case.  See Fugo v. Brown, 6 Vet. App. 40 
(1993). 

Chronologically, the next communication of record is the 
letter from the private physician received at the RO on 
January 27, 1995.  Pursuant to 38 C.F.R. § 3.157(b)(2), the 
Board finds that this letter constitutes an informal claim 
for an increased rating for a low back disability.  Under 
that regulation, the date of receipt of the private 
physician's letter (not the date of any treatment) is 
considered the date of receipt of the informal claim.  Id.  
There is no previous communication of record which the Board 
can construe as an informal claim for an increased rating, 
nor does the veteran so contend that one exists.  

As noted, the effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if claim is received within one year 
from such date; otherwise, date of receipt of claim.  38 
C.F.R. § 3.400(o)(2).  Thus, the earliest effective date 
available under the law in this case, absent a showing of 
clear and unmistakable error, is January 27, 1994, one year 
prior to the date of receipt of the most recent claim for 
increase.  The RO has nonetheless granted the veteran an 
effective date of June 9, 1993 for the 40 percent rating for 
the low back disability.  Simply put, there is no legal basis 
for the Board to assign an effective date earlier than that 
which has already been assigned by the RO.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries or diseases.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  However, a total disability rating may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341 (a), 4.16(a).  

The regulations further provide that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability will be disregarded where the aforementioned 
percentages for the service-connected disabilities are met 
and where, in the judgment of the rating agency, the service- 
connected disabilities render the veteran unemployable.  Id.

As noted, the VA will grant a total rating for compensation 
purposes based on unemployability when the evidence shows 
that a veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his or her education and 
occupational experience, by reason of his or her service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
For a claimant to prevail on a total rating claim, the record 
must reflect some factor which takes his or her case outside 
the norm of such veteran.  See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he or she can find employment.  
Id., 4 Vet. App. at 363; 38 C.F.R. § 4.16(a).  In determining 
whether a veteran is entitled to a total disability rating 
based on individual unemployability, neither his non-service-
connected disabilities nor advancing age are considered.  
Id., 4 Vet. App. at 363.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991), 
57 Fed. Reg. 2317 (1992);  See also Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).

A review of the claims folder indicates that service 
connection is currently in effect for following disabilities:  
a low back disability (40 percent); tension headaches (30 
percent); dyshidrotic eczema of the hands and tinea 
versicolor (10 percent); gastritis (10 percent); PTSD (10 
percent); maxillary sinusitis (zero percent); residuals of a 
left ankle sprain and distal tibial chip fracture (zero 
percent); left heel calcaneal spur (zero percent); bilateral 
hearing loss (zero percent); status post excision of lipoma 
of T10-12 area (zero percent); and hemorrhoids (zero 
percent).  The veteran's combined disability rating is 
currently 70 percent.  38 C.F.R. § 4.25 (1998).  

Because the veteran has one disability rated 40 percent or 
more, and sufficient additional disabilities to bring his 
combined rating to 70 percent, he meets the criteria for 
consideration of a total disability rating under 38 C.F.R. § 
4.16(a).  Under that regulation, a total rating may be 
assigned if the evidence shows that a veteran is currently 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.

A review of the pertinent evidence of record shows that in a 
May 1995 letter to the RO, the veteran indicated that due to 
"pain, numbness, urine control, stress, and etc.," he was 
forced to submit his resignation from his current job.  

In a May 1995 letter, the veteran's employer indicated that 
the veteran was frequently unable to perform the duties of 
his job due to tremendous pain.  He indicated, for example, 
that the veteran was unable to lift or climb stairs and that 
sitting for long periods of time caused extreme pain.  He 
noted that this fact was especially problematic as the 
veteran's job required frequent periods of prolonged sitting.  
It was also noted that the veteran's position required 
frequent travel which presented problems in terms of carrying 
luggage, being confined to seats in airplanes, and riding in 
automobiles for long periods of time.  

In June 1995, the veteran underwent VA psychiatric 
examination.  He reported that he had recently undergone low 
back surgery and had continued to experience related 
difficulties such as urinary incontinence and left leg 
numbness.  The veteran indicated that, as a result, he had 
been unable to work in the same capacity or at the same 
intensity as he had before.  He stated that he felt anxious 
regarding his inability to perform at work as he would like.  
The diagnosis was adjustment reaction with mixed emotional 
features, including anxiety and depression.  The examiner 
indicated that although the veteran was currently employed, 
there was a question as to whether his physical limitations 
would interfere with his full employability.  

On June 1995 VA neurological examination, the veteran 
reported that, since his October 1994 low back surgery, he 
had constant low back discomfort and numbness in the left 
leg.  He stated that he had weakness manifested by slipping 
of his left foot and occasional limping.  He also reported 
occasional urinary incontinence, frequency nocturia, and 
impotence.  The assessment was status post laminectomy, left 
L4-5, low back discomfort and radiating symptoms down the 
left leg.  The examiner noted that the veteran worked in the 
computer field and he saw no reason from the current 
assessment why he could not continue in that capacity.

The veteran was hospitalized in August 1996 with symptoms of 
anger, anxiety, depression, and suicidal ideation.  He 
reported that his problems began in January 1993 when he re-
injured his low back.  He stated that the injury 
incapacitated him somewhat and caused strife between him and 
a coworker.  As such, the veteran was transferred to a new 
position and felt anger and distrust over the incident.  He 
stated that he felt his coworkers were spreading rumors about 
him and laughing at him behind his back.  The diagnoses on 
discharge included major depressive disorder with psychotic 
features, mild PTSD, status post back surgery, hypertension, 
migraine headaches and left lower extremity numbness.  The 
examiner concluded that the veteran was unable to work 
because of a psychiatric disorder.

In a September 1996 letter to the veteran's employer, the 
veteran's VA psychiatrist indicated that the veteran 
currently had major depressive disorder, severe PTSD, a low 
back disability, migraine headaches, and bilateral hearing 
loss.  The psychiatrist indicated that due to the veteran's 
extreme degree of withdrawal, difficulty in attention span, 
and difficulty in interpersonal relationships, he had 
recommended that the veteran seek total disability 
retirement.  He indicated that due to severe psychological 
symptoms, he felt that it was unlikely that the veteran would 
ever be able to function in gainful employment.  

On VA psychiatric examination in November 1996, the examiner 
noted that the veteran had clearly felt pressured and unable 
to function in the work place secondary to physical 
difficulties.  The diagnoses were major depression, currently 
in an improved state, but with some continued residual, and 
mild PTSD.  The examiner noted that with the veteran's 
irritability, his tendency to have difficulties with 
supervisors, and his limited physical abilities, it would 
appear that he was not able to function in the work place. 

In a November 1996 VA PTSD evaluation, a clinical 
psychologist indicated that although he agreed with the 
previous diagnoses of major depressive disorder and PTSD, he 
felt that the veteran's PTSD was severe and chronic.  He 
indicated that he also agreed with the assessment that the 
veteran was totally and permanently disabled and unable to 
maintain gainful employment.  

In February 1997, the Social Security Administration (SSA) 
determined that the veteran had been disabled since August 
1996 due to "anxiety related disorders," specifically, 
PTSD.  

On VA psychiatric examination in April 1997, the veteran 
reported recurrent nightmares of Vietnam which kept him from 
sleeping more than two to four hours nightly.  He also stated 
that he had flashbacks, irritability, and difficulty 
concentrating.  The impression was PTSD and the examiner 
indicated that the veteran's symptoms had been exacerbated by 
his retirement from the military.  It was also noted that he 
had a history of major depression with psychotic features, 
although the examiner concluded that it appeared to be in 
remission.  In an October 1997 addendum, a different VA 
psychiatrist indicated that he agreed with these diagnoses.  

At his November 1998 hearing, the veteran testified that he 
used to work as a supply systems analyst, a position which 
required frequent travel, some lifting, and long periods of 
sitting or standing.  He stated that, more than any other 
condition, he felt that his low back disability contributed 
to his unemployability.  

A January 1999 private psychiatric evaluation report shows a 
diagnosis of chronic, severe PTSD.  The examiner indicated 
that the veteran continued to be totally disabled due to 
psychiatric and physical disabilities.  A Global Assessment 
of Functioning Score (GAF) of 50 was assigned.  Such a GAF 
score represents serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social or occupational functioning 
(e.g., no friends, unable to keep a job).  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

Based the foregoing evidence, the Board finds that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
The veteran, in written statements and sworn testimony, has 
indicated that he cannot work because of pain and functional 
loss due to his low back disability.  The medical evidence 
tends to support the veteran's description of the functional 
limitations imposed by his back disorder.  For example, the 
evidence is clear that the veteran's low back disability 
makes it extremely difficult to sit or stand for prolonged 
periods of time, duties which appear to be an integral part 
of any job consistent with the veteran's occupational 
experience.  Clearly any job involving strenuous activity is 
precluded. 

Beyond his low back disability, the veteran's service 
connected PTSD obviously contributes substantially to his 
unemployability.  Numerous medical professionals have 
concluded that the veteran is disabled due to psychiatric 
symptomatology.  On most recent psychiatric examination in 
January 1999, the examiner assigned a GAF score of 50, 
indicating serious impairment, such as an inability to keep a 
job.  This conclusion is supported by the fact that the 
veteran has been determined disabled by the SSA due to 
psychiatric symptomatology.  Although the VA disability 
benefit system contemplates different legal criteria than 
does the SSA, that the veteran was found to be disabled by 
SSA standards is relevant and lends support to his VA claim.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
discussed the benefit of the doubt doctrine of 38 U.S.C. § 
5107(b), stating that a veteran need only demonstrate that 
there is an approximate balance of positive and negative 
evidence in order to prevail.  In Gilbert, the Court 
specifically stated that entitlement need not be established 
beyond a reasonable doubt, by clear and convincing evidence, 
or by a fair preponderance of the evidence.  Under the 
benefit of the doubt doctrine, when the evidence is in 
relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  In 
view of the above, and light of the entire evidence of 
record, the Board finds that the veteran is unable to secure 
or follow a substantially gainful occupation as the result of 
his service-connected disabilities.


ORDER

An effective date earlier than June 9, 1993 for a 40 percent 
rating for a low back disability is denied.  

A total rating based on individual unemployability due to 
service-connected disability is granted. 


REMAND

Initially, the Board has determined that the veteran's claims 
for increased ratings for PTSD and a low back disability are 
well-grounded under 38 U.S.C.A. § 5107(a); that is, plausible 
claims have been presented.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In this case, the veteran's evidentiary 
assertions concerning the severity of his PTSD and low back 
disability (that are within the competence of a lay party to 
report) are sufficient to conclude that his claims for 
increased ratings for these disabilities are well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

As the veteran has submitted a well-grounded claim, the VA 
has a duty to assist him in the development of facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining adequate VA examination.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this regard, the Court has held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is inadequate to evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992).

In this case, the veteran was most recently afforded a VA 
orthopedic examination for his low back disability in June 
1995, almost four years ago.  At his November 1998 hearing, 
he indicated that his low back disability had increased in 
severity since the June 1995 VA examination.  Consequently, a 
contemporaneous VA examination is now warranted.  Olsen, 3 
Vet. App. at 482.

Also, at his November 1998 hearing, the veteran indicated 
that he had pending appointments at the McGuire VAMC for his 
low back disability, both at the neurology clinic and the 
pain clinic.  He indicated that he was scheduled to undergo 
an MRI examination there in December 1998.  These records 
should be obtained as they may be pertinent to resolution of 
the issue on appeal.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).

With respect to the claim for an increased rating for PTSD, 
the Board notes that in March 1999, the Board received a copy 
of a January 1999 private psychiatric evaluation report, as 
well as an attached statement from the veteran's 
representative asking that the RO consider this examination 
report in connection with the pending claim for an increased 
rating for PTSD.  There is no indication of record that the 
RO has taken further action on the veteran's claim for an 
increased rating for PTSD, including preparation of a 
supplemental statement of the case.  Under 38 C.F.R. § 
20.1304(c), any pertinent evidence received by the Board must 
be referred to the RO for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived or the Board determines that the benefits to 
which the evidence relates may be allowed on appeal without 
such referral.  Here, the record contains no written waiver.  
Thus, this evidence must be referred to the RO for initial 
consideration and preparation of a supplemental statement of 
the case, if it has not yet done so.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claims and to ensure 
due process, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
determine the location of all recent 
medical treatment, if any, he has 
received for his PTSD and low back 
disability.  After obtaining the 
necessary releases, the RO should obtain 
for inclusion in the claims folder copies 
of such relevant VA and private treatment 
records (not already of record).

2.  The RO should contact the Hunter 
Holmes McGuire VAMC and secure copies of 
all treatment records pertaining to the 
veteran from January 1994 to the present 
(not already of record).

3.  After the above records, if any, have 
been secured and associated with the 
claims folder, the veteran should be 
afforded a VA orthopedic examination, to 
determine the nature and severity of his 
service-connected low back disability.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should specifically indicate 
whether the veteran has intervertebral 
disc syndrome and, if so, whether the 
syndrome is pronounced in degree.  He or 
she should also indicate the frequency of 
any attacks, and should note whether the 
condition is manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc(s).  To the extent possible, the 
examiner should also comment on whether 
and to what extent the veteran's low back 
disability results in any limitation of 
functional ability due to pain, loss of 
motion due to weakened movement, excess 
fatigability, or incoordination.

4.  Thereafter, the case should be 
reviewed by the RO, including 
consideration of whether 38 C.F.R. §§ 
4.40 and 4.45 apply to the service-
connected low back disability.  The RO 
should also specifically document 
consideration of 38 C.F.R. §§ 
3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 
88 (1996) (the Board is precluded from 
assigning an extra- schedular rating in 
the first instance).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case, and the opportunity to respond.  The 
case should then be returned to the Board for further review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
Also, VBA Adjudication Procedure Manual, M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

